DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on June 28th, 2018 (TW 107122337) and November 20th, 2018 (TW 107141268). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 2 is objected to because of the following informalities: the limitation “substantially identical radius of curvature” should either read “substantially identical radii of curvature” or “a the Abbe number of at least one lens of the combined lens”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “wherein aperture value (F/#) of the lens” should read “wherein the aperture value (F/#) of the lens assembly”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the lens comprises a combined lens” should read “the lens assembly comprises a combined lens”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “convex-concaves” in line 3 of the claim should read “convex-concave”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the values “TTL”, “DL”, and “LT” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “the image plane” and “the object side” lack antecedent basis which renders the claim indefinite. Further, the limitation “DL is the distance, in a direction perpendicular to an optical axis of a lens surface, between two edge turning points at the two ends of the optical axis of a lens surface with a refractive power closest to the image plane of the lens assembly” is unclear and renders the claim indefinite. Specifically, if DL is the distance in a direction perpendicular to an optical axis, it is unclear how it can also be “between . . . the two ends of the optical axis” as this would seemingly correspond to the thickness of the lens, but if thickness is the desired value, then the distance would not be measured in a direction perpendicular to the optical axis. Further, because the value DL is unclear, the limitation “wherein the lens assembly satisfies the following conditions: 6mm < DL < 20mm, 0.3 < DL/LT < 0.6” is unclear as well, also rendering the claim indefinite. Note that this indefiniteness will be inherited by all of the dependent claims that use the value DL. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “DL is a distance” and “wherein the lens assembly satisfies the following conditions: DL has a value, DL/LT has a value”. 
Regarding claim 2, the limitation “two lenses whose corresponding adjacent surfaces have substantially identical radius of curvature” is unclear and renders the claim indefinite. Specifically, the term "substantially identical" is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 5 and 9-17, the limitation “the image magnification side” lacks antecedent basis which renders the claims indefinite.
Regarding claims 6 and 9-17, the limitation “the image reduction side” lacks antecedent basis which renders the claims indefinite.
Regarding claim 18, the limitation “wherein the lens assembly satisfies the following conditions: 6.5mm < DL < 20mm, 0.3 < DL/LT < 0.6” is unclear as explained above, which renders the claim indefinite. Accordingly, this limitation will be interpreted to mean “wherein the lens assembly satisfies the following conditions: DL has a value, DL/LT has a value”.
Regarding claim 19, the limitation “wherein the lens assembly satisfies the following conditions: 6mm < DL < 20mm, 0.38 < DL/LT < 0.6” is unclear as explained above, which renders the claim indefinite. Accordingly, this limitation will be interpreted to mean “wherein the lens assembly satisfies the following conditions: DL has a value, DL/LT has a value”.
Regarding claim 20, the limitations “the image plane” and “the object side” lack antecedent basis which renders the claim indefinite.

Regarding claims 3, 4, 7, and 8, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-8, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2018/0120544 A1).
Regarding claim 1, Chiang teaches a lens assembly, comprising: 
	an aperture (See, e.g., aperture stop 14 in Fig. 1), wherein a spherical lens and an aspheric lens are disposed between the aperture and the image plane of the lens assembly (See, e.g., lens L4 and lens L7 respectively in Fig. 1); at least two lenses are disposed between the aperture and the object side of the lens assembly (See, e.g., lens L1 and lens L3 respectively in Fig. 1); the quantity of the lenses with a refractive power is greater than 6 but less than 12 (See, e.g., Fig. 1); DL is the distance, in a direction perpendicular to an optical axis, between two edge turning points at the two ends of the optical axis of a lens surface with a refractive power closest to the image plane of the lens assembly; LT is the length on the optical axis of the lens from the lens surface farthest from the image plane of the lens assembly to the lens surface closest to the image plane of the lens assembly, wherein the lens assembly satisfies the following conditions: 6mm < DL < 20mm, 0.3 < DL/LT <  0.6 (Note that these limitations are met in light of the 112 rejections above because there are a variety of distances present in the device, i.e. between lenses, lens thicknesses, etc. and the condition DL/LT has a value). 
Regarding claim 5, Chiang teaches the device set forth above and further teaches wherein the lens assembly comprises another aspheric lens between the image magnification side and the aperture (See, e.g., lens L2 in Fig. 1).
Regarding claim 6, Chiang teaches the device set forth above and further teaches wherein the lens comprises a combined lens between the image reduction side and the aperture, and the difference in the radius of curvature between two adjacent surfaces of the combined lens is less than 0.005mm (See, e.g., the combination of lens L5 and lens L6 in Fig. 1 and paragraph [0012] which explains the radii of curvature for the adjacent surfaces is identical).
Regarding claim 7, Chiang teaches the device set forth above and further teaches wherein LT is less than 26mm (See, e.g., TABLE 1 which shows the TTL to be 20mm, so LT is necessarily less than 26mm).
Regarding claim 8, Chiang teaches the device set forth above and further teaches wherein TTL is the length on the optical axis of the lens from the lens surface farthest from the image plane of the lens assembly to the image plane of the lens assembly, and TTL is less than 30mm (See, e.g., TABLE 1 which shows TTL to be 20mm).
Regarding claim 17, Chiang teaches the device set forth above and further teaches wherein the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, positive, negative, positive, positive (See, e.g., paragraph [0012] which explains this).
Regarding claim 18, Chiang teaches the device set forth above and further teaches wherein the lens assembly satisfies the condition: 6.5 mm<DL<20 mm, 0.3<DL/LT<0.6 (Note that this limitation is met in light of the 112 rejection above because DL is a distance and DL/LT has a value, similar to the rejection of claim 1 above).
Regarding claim 19, Chiang teaches the device set forth above and further teaches wherein the lens assembly satisfies the condition: 6 mm<DL<20 mm, 0.38<DL/LT<0.6 (Note that this limitation is met in light of the 112 rejection above because DL is a distance and DL/LT has a value, similar to the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0120544 A1).
Regarding claim 2, Chiang teaches the device set forth above, and further teaches wherein the lens assembly further comprises a combined lens formed of two lenses whose corresponding adjacent surfaces have substantially identical radius of curvature (See, e.g., the combination of lens L5 and lens L6 in Fig. 1, and paragraph [0012] which explains they have an identical radius of curvature for their adjacent surfaces); the aspheric lens is closer to the image plane of the lens assembly than the combined lens (See, e.g., Fig. 1); at most one lens is disposed between the aspheric lens and the image plane of the lens assembly (See, e.g., Fig. 1).
Chiang lacks an explicit disclosure wherein Abbe number of at least one lens of the combined lens and the Abbe number of the aspheric lens both are greater than 60.
	However, the Abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the Abbe numbers of the lenses directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abbe numbers of the lenses L6 and L7 to be greater than 60 for the purpose of optimizing optical performance of the device.
Regarding claim 3, Chiang teaches the device set forth above but lacks an explicit disclosure wherein aperture value (F/#) of the lens is greater than or equivalent to 2.6. 
	However, the aperture value of a lens assembly corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the aperture value of the lens assembly directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture number of the lens assembly to be greater than 2.6 for the purpose of optimizing optical performance of the device.
Regarding claim 4, Chiang lacks an explicit disclosure wherein the lens assembly comprises two lenses whose Abbe numbers are larger than 60. 
	However, the Abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the Abbe numbers of the lenses directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abbe numbers of the lenses L6 and L7 to be greater than 60 for the purpose of optimizing optical performance of the device.
Regarding claim 20, Chiang teaches a lens assembly, comprising: 
	an aperture (See, e.g., aperture stop 14 in Fig. 1), wherein a spherical lens and an aspheric lens are disposed between the aperture and the image plane of the lens assembly (See, e.g., lens L4 and lens L7 in Fig. 1 respectively); at least two lenses are disposed between the aperture and the object side of the lens assembly (See, e.g., lens L1 and lens L3 in Fig. 1); the quantity of the lenses with a refractive power is greater than 5 but less than 12 (See, e.g., Fig. 1); EFL is the effective focal length of the lens assembly; LT is the length on the optical axis of the lens from the lens surface farthest from the image plane of the lens assembly to the lens surface closest to the image plane of the lens assembly (See, e.g., TABLE 1).
	Chiang lacks an explicit disclosure wherein the lens assembly satisfies the following conditions: 3mm < EFL < 5mm, 0.1 < EFL/LT 0.25 (note that LT as calculated from TABLE 1 is approximately 17.53 mm, so when EFL is between 3mm and 4.38mm these conditions are met). 
	However, the EFL of a lens assembly corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the EFL of the lens assembly directly impacts the optical performance/uses of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EFL of the lens assembly to be between 3-4.38mm for the purpose of optimizing optical performance of the device. Note that as modified above, this would result in the conditions being met.

Allowable Subject Matter
Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, aspheric, plano-convex, convex-concave, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concaves, aspheric, plano-convex, bi-concave, bi-convex, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, aspheric, concave-convex, convex-concave, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, bi-concave, concave-convex, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, bi-concave, bi-convex, concave-convex, convex-concave and aspheric lens.
Regarding claim 14, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, bi-concave, bi-convex, concave-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 15, the prior art, alone or in combination, fails to teach wherein the lens assembly satisfies one of the following conditions: (1) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, negative, positive, negative, positive, positive; (2) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, negative, positive, positive, negative, positive, positive; (3) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, negative, positive, negative, positive, negative; (4) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, positive, negative, positive, negative.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, positive, negative, positive.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872